Citation Nr: 0613207	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and G.A.




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2004, the veteran 
presented testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.  This matter was previously before the Board in 
July 2004 at which time it was remanded for additional 
evidentiary development.  In September 2005, the veteran 
requested a hearing at the RO before a Veterans Law Judge, 
but canceled this request in March 2006.  

In April 2006, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder rated 50 percent disabling, 
bilateral hearing loss rated 50 percent disabling, pes planus 
rated 10 percent disabling, tinnitus rated 10 percent 
disabling, papular skin eruptions rated 0 percent disabling, 
gunshot wounds of the right shoulder and lower back rated 0 
percent disabling, malaria rated 0 percent disabling, and 
shell fragment wound, right eye, rated 0 percent disabling; 
his combined rating was 80 percent.  Effective in March 2001, 
the veteran was granted a TDIU. 

2.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders him helpless and in danger in 
his daily environment thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

4.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises.


CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance or on housebound status is not warranted. 
38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give us everything you've got pertaining to your claim.

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in March 2003 and July 2004, as 
well as by the discussions in the rating decisions, statement 
of the case (SOC) in July 2003, and supplemental statements 
of the case (SSOC) in November 2004, August 2005 and December 
2005.  By means of these documents, the veteran was told of 
the requirements to establish SMC based on the need for 
regular aid and attendance or on housebound status, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOC have included a summary of the evidence, all 
applicable law and regulations to include VCAA, and a 
discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in March 2003, which was prior to the April 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In regard to the present 
claim for special monthly compensation, the Board finds that 
the veteran is not prejudiced by a decision at this time in 
view of the Board's decision to deny this claim.  Thus, there 
is no effective date that will be assigned in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA outpatient records 
from the VA medical center in El Paso, Texas.  In this 
regard, the veteran stated in a March 2003 statement (VA Form 
21-4138), that he received all his medical care from the VA 
medical center in El Paso, Texas.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. § 
5107(a), 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

II.  Background

VA outpatient medical records show treatment for various 
ailments from 1994 through 2003.  The majority of these 
records is from the mental health clinic and shows the 
veteran's regular and active participation in mental health 
group sessions from 1999 through 2003 for PTSD.  They also 
show that the veteran had home health services in December 
2001 for diabetes mellitus education, insulin injections, 
accucheck and blood pressure monitoring.  

In March 2000, the veteran underwent VA audiological, 
dermatology and general examinations.  He was diagnosed as 
having bilateral moderate to severe sensorineural hearing 
loss.  He was also diagnosed as having mild bilateral pes 
planus, found, malaria, resolved, found, and papular skin 
eruptions.

In January 2003, the veteran underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance and complained of weakness and pain.  The 
examination was performed by a registered nurse practitioner.  
The veteran was noted to be 83 years old and alert times 
three.  He had increased difficulty hearing and wore a 
hearing aid.  Findings revealed restricted movement in his 
shoulders and numbness of his left hand.  He had weakness and 
difficulty with fine motor and needed assistance with 
clothing and shaving.  He was further noted to have severe 
limitation in motion with pain, atrophy of the knees, poor 
balance, weakness during weight bearing and weakness with 
propulsion of lower extremities.  Additional findings 
included bowel and bladder control problems, dizziness, 
memory loss, poor balance and inability to perform self care.  
It is noted that the veteran was not be able to walk without 
the assistance of another person, and was able to leave his 
home for medical appointments.  It is further noted that the 
veteran had a pacemaker, chronic anemia, status post coronary 
artery bypass graft, PTSD, diabetic retinopathy, shrapnel, 
decreased hearing loss, "PVI", diabetes mellitus, poorly 
controlled hypertension, renal insufficiency, irritable bowel 
syndrome and macular degeneration.  The examining nurse 
practitioner determined that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  

A June 2003 VA outpatient record reflects the veteran's 
report that his dizziness was getting worse.  He was noted to 
ambulate slowly with a cane.  He was assessed as having 
diabetes mellitus type 2, stable with medication, 
hypertension that needed improvement, dizziness and 
osteoporosis.  

On file is an August 2003 letter from Thomas E. Alost, Jr. 
M.D., noting that the veteran required assistance and aid.  

During a January 2004 Board videoconference hearing, the 
veteran's daughter said that the veteran was afraid to go 
outside and needed help from someone on a regular basis.  She 
denied that there was a relative or anyone else in the 
household that helped the veteran was personal health care 
services.  She noted that there had been someone to take care 
of him, but that had just entailed taking his blood pressure 
and temperature.  She also acknowledged that a relative 
helped with the actual care of feeding, dressing and 
protecting the veteran from the environment.  The veteran 
testified that his depression bothered him the most.  His 
daughter indicated that she fears that the veteran won't be 
able to adequately hear outdoor sounds such as a car horn or 
any other little noise.

During a September 2004 VA aid and attendance examination, 
the examiner noted that the veteran came to the appointment 
with his daughter and that they traveled there by private 
car.  The veteran was noted to be using a walker.  The 
examiner determined that the veteran was not permanently 
bedridden.  He also noted that the veteran had some 
difficulty in protecting himself from the hazards of daily 
living and that basically most of his problems in protecting 
himself were due his advancing age (84 years old) with some 
secondary orthostatic hypotension with associated dizziness.  
He said the veteran was able to perform his own self-care.  
He noted that sometimes the veteran's spouse will try to help 
him when he gets dizzy, but most of the time he did it on his 
own.  The examiner also said that the veteran was able to 
travel beyond the premises of his home but basically always 
with assistance.  His daughter was noted to accompany the 
veteran all of the time.

The veteran presented for a VA PTSD and aid and attendance 
examination in April 2005 and was accompanied by his 
daughter.  He complained of multiple medical problems 
including dizziness, hearing problems, hypertension and 
worsening PTSD symptoms.  He reported that his PTSD symptoms 
occurred daily, were severe and have been there for years.  
He also reported that he was under the care of a psychiatrist 
and attended weekly group meetings with a psychologist.  He 
said he lives with is wife and daughter and his daughter 
helps take care of him.  He enjoys reading and watching 
television and does some walking when he can.  The examiner 
noted that the veteran was feeling some "age-related 
physical decline at age 85" and "feels that 'the government 
should take its responsibility in caring for [him].'"  On 
examination there was no evidence of delusions or visual or 
auditory hallucinations.  The veteran denied suicidal or 
homicidal thoughts, and he had good hygiene.  He was noted to 
engage in basic activities of daily living with his daughter.  
He was fully oriented in all spheres and his memory was 
grossly intact.  He had a depressive mood with labile affect.  
The veteran was diagnosed as having PTSD and given a global 
assessment of functioning score (GAF) of 56 to 58.  Regarding 
aid and attendance, the examiner opined that the veteran's 
service-connected PTSD symptoms were not at a level that 
would warrant specific aid and attendance.  He went on to 
opine that hearing loss was not adequate to require aid and 
attendance either, but that it would be more appropriate to 
obtain an opinion from a physical medical practitioner to 
assess the veteran's hearing loss or physical conditions, 
which may require his needing assistance.  He concluded by 
stating that the veteran may need aid and assistance because 
of age-related and physical decline, but not because of his 
mental condition.  

In a July 2005 addendum report to the September 2004 VA aid 
and attendance examination, the examiner said that he had 
reviewed the veteran's claims file extensively and that the 
examination was not going to change since a few months 
earlier.  He said the veteran had many other medical 
conditions to include moderate to severe chronic renal 
insufficiency and chronic anemia, coronary artery disease and 
benign prostatitis hypertrophy.  He said that all of the 
veteran's medical conditions required him to some mild aid 
and attendance, mostly due to the veteran's age.  He said he 
agreed with the September 2004 psychiatric examiner's 
opinion.  He said physically the veteran did not required aid 
and attendance due to his PTSD, hearing loss or service-
connected disability.

On file is a September 2005 letter from Ragel Juan Igartua, 
M.D., noting that the veteran was being followed up at the 
Nephrology Clinic and had a diabetic nephrathy with a 
creatnine clearance of about 15 ml/min.  He said the veteran 
was debilitated, used a walker, and would require 
hemodialysis in the future.  He noted that the veteran's 
daughter lived with him and helped with the cooking, serving 
of meals, and laundering of clothes.  He noted that the 
veteran's daughter also gives the veteran his medication and 
helps him write checks.  He further noted that she drives the 
veteran to the bank, shopping, and medical appointments.  

In a statement dated in September 2005, the veteran asserted 
that his condition would be far worse if he was not able to 
attend each of his scheduled medical appointments that 
included group meetings, laboratory scheduling, and physical 
therapy sessions.  He explained that due to his current 
medical and mental state, he relied on the assistance and aid 
of another person in getting him to the medical appointments.  
He said he has not been able to drive himself to a medical 
appointment since 1989 due to his visual impairment and lack 
of confidence in hearing any possible traffic around him.  

III.  Analysis

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2005). The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed. They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities. Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

The veteran's service-connected disabilities include post-
traumatic stress disorder (PTSD) rated 50 percent disabling, 
bilateral hearing loss rated 50 percent disabling, pes planus 
rated 10 percent disabling, tinnitus rated 10 percent 
disabling, papular skin eruptions rated 0 percent disabling, 
gunshot wounds of the right shoulder and lower back rated 0 
percent disabling, malaria rated 0 percent disabling, and 
shell fragment wound, right eye, rated 0 percent disabling; 
the combined rating is 80 percent.  The veteran was also 
granted a total rating based on individual unemployability 
due to service-connected disability in January 2002.

The veteran's service-connected disabilities are noted above.  
The veteran and his daughter have asserted in statements and 
testimony that it is due to the veteran's PTSD and hearing 
loss that he is in need of special monthly compensation.  
However, there is no evidence that these service-connected 
disabilities, standing alone, prevent the veteran from 
tending to personal care functions or render him bedridden.  
While the VA Aid and Attendance/Housebound examination report 
in January 2003 shows that the veteran required the daily 
personal health care services or a skilled provided without 
which the veteran would require hospital, nursing home or 
other institutional care, the determination was made based on 
a myriad of conditions, the majority of which are not 
service-connected.  These conditions include the veteran 
having a pacemaker, chronic anemia, status post coronary 
artery bypass graft, PTSD, diabetic retinopathy, shrapnel, 
decreased hearing loss, "PVI", diabetes mellitus, poorly 
controlled hypertension, renal insufficiency, irritable bowel 
syndrome and macular degeneration.  Also, although VA 
outpatient records dated in December 2001 show that home 
health care had been arranged for the veteran, the care was 
only for the veteran's nonservice-connected diabetes mellitus 
and hypertension.  This is consistent with the veteran's 
daughter's January 2004 hearing testimony that a home health 
care professional came to the veteran's house for a while 
just to take his blood pressure and temperature.  

Thus, while the Board does not dispute the medical evidence, 
including the January 2003 VA aid and attendance examination 
report and Dr. Alost's August 2003 statement that the veteran 
requires assistance and aid, such assistance and aid is not 
shown to be due to the veteran's service-connected 
disabilities and therefore does not satisfy VA's regulatory 
criteria for special monthly compensation.  38 C.F.R. 
§§ 3.350, 3.352.  

In fact, the medical evidence militates against such a 
finding.  Specifically, there is the opinion from the 
September 2004 VA aid and attendance examiner who stated that 
the veteran needed only mild aid and assistance and that was 
the usual case for an "old patient."  He remarked that the 
veteran was able to perform self care and just needed aid and 
assistance due to his old age with secondary normal signs of 
Parkinson's disease and cerebral atrophy and secondary to his 
chronic renal failure with secondary lower extremity edema 
and anemia.  He opined that the veteran did not require aid 
and attendance to protect him from the dangers of daily 
living due to his PTSD and hearing loss.  

There is also an April 2005 VA psychological examiner's 
opinion that the veteran's PTSD symptoms were not at a level 
that would warrant special aid and attendance nor was the 
veteran's hearing loss adequate to require aid and 
attendance.  However, he further suggested that due to the 
veteran and his daughter's belief that the veteran required 
assistance to protect him from hazards, an opinion should be 
obtained from a "physical medical practitioner" regarding 
possible assistance due to the veteran's hearing loss.  
Accordingly, the September 2004 VA examiner was asked to 
render an addendum opinion which he did in July 2005.  In 
this regard, he stated that his opinion remain unchanged from 
his September 2004 opinion.  That is, he stated that the 
veteran needed mild aid and assistance due mainly to his age, 
and not due to his PTSD and hearing loss or service-connected 
disability.

In terms of housebound benefits, none of the veteran's 
service-connected disabilities are rated as 100 percent 
disabling.  Additionally, it is not shown that the veteran's 
service-connected disabilities restrict him to his dwelling 
or immediate premises.  Therefore, the veteran does not meet 
the requirements for a finding that he is entitled to 
housebound benefits.

As the preponderance of the evidence is against the claim for 
SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); see also 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

SMC based on a need for regular aid and attendance or on 
housebound status is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


